Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-15, 17-18 and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”, US 20180254524 A1, disclosed in IDS) in view of Yamada et al. (“Yamada”, US 20110200885 A1).
Regarding claim 1, Zhang teaches an electrolyte (Zhang, Title), comprising: 
an active salt (Zhang, Abstract, e.g., localized superconcentrated electrolytes (LSEs) include an active salt); 
a solvent comprising a carbonate, wherein the active salt is soluble in the solvent (Zhang, Abstract, [0006], e.g., localized superconcentrated electrolytes (LSEs) include an active salt and a solvent in which the active salt is soluble; solvent comprises dimethyl carbonate (DMC)); and 
a diluent, wherein the active salt has a solubility in the diluent at least 10 times less than a solubility of the active salt in the solvent, and wherein a molar concentration of the active salt in the electrolyte is at least 20% less than a molar concentration of the active salt in the solvent in the absence of the diluent (Zhang, Abstract, [0006], [0007], e.g., localized superconcentrated electrolytes (LSEs) include an active salt, a solvent in which the active salt is soluble, and a diluent in which the active salt is insoluble or poorly soluble; the active salt has a solubility in the diluent at least 10 times less than a solubility of the active salt in the solvent; the molar concentration of the active salt in the electrolyte is at least 20% less than a molar concentration of the active salt in the solvent in the absence of the diluent).
Zhang teaches the diluent may comprise a fluoroalkyl ether (Zhang, [0010]).
Zhang does not teach wherein the diluent comprising a fluorinated orthoformate.
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the diluent comprising a fluorinated orthoformate, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).  
Regarding claim 2, Zhang in view of Yamada teaches the electrolyte as disclosed above.  Zhang does not teach wherein the fluorinated orthoformate is tris(2,2,2- trifluoroethyl)orthoformate (TFEO), tris(hexafluoroisopropyl)orthoformate (THFiPO), tris(2,2- difluoroethyl)orthoformate (TDFEO), bis(2,2,2-trifluoroethyl) methyl orthoformate (BTFEMO), tris(2,2,3,3,3-pentafluoropropyl)orthoformate (TPFPO), tris(2,2,3,3-tetrafluoropropyl)orthoformate (TTPO), or any combination thereof.
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group, preferably an ethyl group or a propyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the fluorinated orthoformate is tris(2,2,2- trifluoroethyl)orthoformate (TFEO), tris(hexafluoroisopropyl)orthoformate (THFiPO), tris(2,2- difluoroethyl)orthoformate (TDFEO), bis(2,2,2-trifluoroethyl) methyl orthoformate (BTFEMO), tris(2,2,3,3,3-pentafluoropropyl)orthoformate (TPFPO), tris(2,2,3,3-tetrafluoropropyl)orthoformate (TTPO), or any combination thereof, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. (see MPEP § 2143, E.).
Regarding claim 3, Zhang teaches wherein the solvent comprises 1,3-dioxolane (DOL) (Zhang, [0006]).
Regarding claims 5-6, Zhang teaches wherein the solvent comprises trimethyl phosphate (organic phosphate flame retardant) (Zhang, [0006], e.g., solvent comprises trimethyl phosphate (organic phosphate flame retardant)).
Regarding claim 7, Zhang teaches wherein the active salt comprises a lithium salt (Zhang, [0009], e.g., the active salt may include a lithium salt).
Regarding claim 8, Zhang teaches wherein the active salt comprises lithium bis(fluorosulfonyl)imide (LiFSI) (Zhang, [0009], e.g., the active salt comprises lithium bis(fluorosulfonyl)imide (LiFSI)).
Regarding claim 9, Zhang teaches the active salt may have a molar concentration in the electrolyte within a range of from 0.5 M to 2 M (Zhang, [0007]).
Regarding claim 10, Zhang teaches wherein the diluent further comprises a linear fluoroalkyl ether (Zhang, [0010], e.g., 1,1,2,2-tetrafluoroethyl-2,2,2,3-tetrafluoropropyl ether (TTE)).
Regarding claim 11, Zhang teaches wherein the solvent and the diluent are immiscible, the electrolyte further comprising a bridge solvent having a different composition than the solvent and a different composition than the diluent, wherein the bridge solvent is miscible with the solvent and with the diluent (Zhang, [0011]).
Regarding claim 12, Zhang teaches wherein the bridge solvent comprises acetonitrile (Zhang, [0011]).
Regarding claim 13, Zhang in view of Yamada teaches the electrolyte as disclosed above.  Zhang teaches wherein the active salt comprises lithium bis(fluorosulfonyl)imide (LiFSI) (Zhang, [0009], e.g., the active salt comprises lithium bis(fluorosulfonyl)imide (LiFSI)); and
the solvent comprises an organic phosphate (Zhang, [0006], e.g., solvent comprises trimethyl phosphate).
Zhang does not teach the diluent comprises TFEO, TDFEO, or TFEO and TDFEO.
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group, preferably an ethyl group or a propyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diluent comprises TFEO, TDFEO, or TFEO and TDFEO, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. (see MPEP § 2143, E.).
Regarding claim 14, Zhang teaches a battery (Zhang, Title, Abstract, [0013], e.g., battery), comprising:
an electrolyte (Zhang, Title), comprising: 
an active salt (Zhang, Abstract, e.g., localized superconcentrated electrolytes (LSEs) include an active salt); 
a solvent comprising a carbonate, wherein the active salt is soluble in the solvent (Zhang, Abstract, [0006], e.g., localized superconcentrated electrolytes (LSEs) include an active salt and a solvent in which the active salt is soluble; solvent comprises dimethyl carbonate (DMC)); and 
a diluent, wherein the active salt has a solubility in the diluent at least 10 times less than a solubility of the active salt in the solvent, the active salt has a concentration in the electrolyte falls within a range of 0.5 M to 2 M, and a molar concentration of the active salt in the electrolyte is at least 20% less than a molar concentration of the active salt in the solvent in the absence of the diluent (which falls within the claimed range of 0.1 to 3 M) (Zhang, Abstract, [0006], [0007], e.g., localized superconcentrated electrolytes (LSEs) include an active salt, a solvent in which the active salt is soluble, and a diluent in which the active salt is insoluble or poorly soluble; the active salt has a solubility in the diluent at least 10 times less than a solubility of the active salt in the solvent; the active salt may have a molar concentration in the electrolyte within a range of from 0.5 M to 2 M (which falls within the claimed range of 0.1 to 3 M); the molar concentration of the active salt in the electrolyte is at least 20% less than a molar concentration of the active salt in the solvent in the absence of the diluent); 
an anode comprising an alkali metal (Zhang, [0013], [0014], e.g., anode; the anode is lithium metal (which is an alkali metal)); and 
a cathode (Zhang, [0013], e.g., cathode), 
wherein the battery has a coulombic efficiency ≥ 95% (Zhang, [0013], e.g., the battery has a coulombic efficiency ≥ 95%).
Zhang teaches the diluent may comprise a fluoroalkyl ether (Zhang, [0010]).
Zhang does not teach wherein the diluent comprising a fluorinated orthoformate.
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the diluent comprising a fluorinated orthoformate, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).
Regarding claim 15, Zhang in view of Yamada teaches the battery as disclosed above.  Zhang does not teach wherein the fluorinated orthoformate is tris(2,2,2- trifluoroethyl)orthoformate (TFEO), tris(hexafluoroisopropyl)orthoformate (THFiPO), tris(2,2- difluoroethyl)orthoformate (TDFEO), bis(2,2,2-trifluoroethyl) methyl orthoformate (BTFEMO), tris(2,2,3,3,3-pentafluoropropyl)orthoformate (TPFPO), tris(2,2,3,3-tetrafluoropropyl)orthoformate (TTPO), or any combination thereof.
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group, preferably an ethyl group or a propyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the fluorinated orthoformate is tris(2,2,2- trifluoroethyl)orthoformate (TFEO), tris(hexafluoroisopropyl)orthoformate (THFiPO), tris(2,2- difluoroethyl)orthoformate (TDFEO), bis(2,2,2-trifluoroethyl) methyl orthoformate (BTFEMO), tris(2,2,3,3,3-pentafluoropropyl)orthoformate (TPFPO), tris(2,2,3,3-tetrafluoropropyl)orthoformate (TTPO), or any combination thereof, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. (see MPEP § 2143, E.).
Regarding claim 17, Zhang teaches wherein the solvent further comprises a flame retardant compound comprising triethyl phosphate, trimethyl phosphate, or a combination thereof (Zhang, [0006], e.g., solvent comprises trimethyl phosphate, triethyl phosphate, or combination thereof).
Regarding claim 18, Zhang in view of Yamada teaches the battery as disclosed above.  Zhang teaches wherein the active salt comprises lithium bis(fluorosulfonyl)imide (LiFSI) (Zhang, [0009], e.g., the active salt comprises lithium bis(fluorosulfonyl)imide (LiFSI));
the solvent comprises an organic phosphate (Zhang, [0006], e.g., solvent comprises trimethyl phosphate); and 
the cathode comprises LiCoO2 (Zhang, [0014]).
Zhang does not teach the diluent comprises TFEO, THFiPO, TDFEO, BTFEMO, TPFPO, TTPO, or any combination thereof.
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group, preferably an ethyl group or a propyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diluent comprises TFEO, THFiPO, TDFEO, BTFEMO, TPFPO, TTPO, or any combination thereof, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. (see MPEP § 2143, E.).
Regarding claim 20, Zhang teaches wherein the solvent and the diluent are immiscible, the electrolyte further comprising a bridge solvent having a different composition than the solvent and a different composition than the diluent, wherein the bridge solvent is miscible with the solvent and with the diluent (Zhang, [0011]).
Regarding claims 21-22, Zhang teaches wherein the diluent further comprises a linear fluoroalkyl ether (Zhang, [0010], e.g., 1,1,2,2-tetrafluoroethyl-2,2,2,3-tetrafluoropropyl ether (TTE)).
Regarding claim 23, Zhang in view of Yamada teaches the electrolyte as disclosed above.  Zhang teaches wherein the active salt comprises lithium bis(fluorosulfonyl)imide (LiFSI) (Zhang, [0009], e.g., the active salt comprises lithium bis(fluorosulfonyl)imide (LiFSI));
the solvent comprises a dimethoxyethane (DME) (Zhang, [0006], e.g., solvent comprises dimethoxyethane (DME)); and 
wherein a molar ratio of the solvent to the diluent may be within a range of from 0.2 to 2 (Zhang, [0008], [0118], [0121], [0128]).
Zhang does not teach the diluent comprises TFEO.
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group, preferably an ethyl group or a propyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the diluent comprises TFEO, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).  Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. (see MPEP § 2143, E.).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Zhang”, US 20180254524 A1, disclosed in IDS) in view of Yamada et al. (“Yamada”, US 20110200885 A1) as applied to claim 1 above, and further in view of Tsujikawa et al. (“Tsujikawa”, US 20110159329 A1).
Regarding claim 4, Zhang in view of Yamada teaches the electrolyte as disclosed above.  Zhang teaches wherein the solvent comprises trimethyl phosphate (flame retardant as defined by claim 6) (Zhang, [0006], e.g., solvent comprises trimethyl phosphate (flame retardant as defined by claim 6)).
Zhang in view of Yamada does not teach the electrolyte comprises at least 5 wt% of the flame retardant compound.
However, in the same field of endeavor, Tsujikawa teaches an electrolyte comprising a flame retardant is added at 10 wt % or more to the non-aqueous electrolytic solution (Tsujikawa, [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the electrolyte comprises at least 5 wt% of the flame retardant compound, for the purpose of enhancing safety (Tsujikawa, [0009]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 20 of U.S. Patent No. 11127980 in view of Zhang et al. (“Zhang”, US 20180254524 A1, disclosed in IDS). Claims 1, 8 and 20 of U.S. Patent No. 11127980 teaches the limitation of claims 1 and 14, except a molar concentration of the active salt in the electrolyte is at least 20% less than a molar concentration of the active salt in the solvent in the absence of the diluent; and wherein the battery has a coulombic efficiency > 95% (claim 14).
However, in the same field of endeavor, Zhang teaches a molar concentration of the active salt in the electrolyte is at least 20% less than a molar concentration of the active salt in the solvent in the absence of the diluent (Zhang, [0007]), and wherein the battery has a coulombic efficiency > 95% (Zhang, [0013]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a molar concentration of the active salt in the electrolyte is at least 20% less than a molar concentration of the active salt in the solvent in the absence of the diluent, for the purpose of providing stable cycling (Zhang, [0003]) and/or allowing significant dilution of the active salt without sacrificing performance of the electrolyte (Zhang, [0129]).

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 17 and 19 of U.S. Patent No. 10367232 in view of Yamada et al. (“Yamada”, US 20110200885 A1). Claims 1, 17 and 19 of U.S. Patent No. 10367232 teaches the limitation of claims 1 and 14, except the diluent comprising a fluorinated orthoformate.   
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the diluent comprising a fluorinated orthoformate, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 17 of U.S. Patent No. 10472571 in view of Yamada et al. (“Yamada”, US 20110200885 A1). Claims 1, 7 and 17 of U.S. Patent No. 10472571 teaches the limitation of claims 1 and 14, except the diluent comprising a fluorinated orthoformate.   
However, in the same field of endeavor, Yamada teaches an electrolyte comprising an orthoester compound represented by formula (1); wherein R1 represents a hydrogen atom; each of R2 to R4 independently represents a halogenated alkyl group; and fluorine is a halogen (Yamada, [0016]-[0018]).

    PNG
    media_image1.png
    214
    910
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the diluent comprising a fluorinated orthoformate, for the purpose of lowering/suppressing resistance (Yamada, [0011], [0037]).

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to a new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIXIA ZHANG whose telephone number is (571)272-5697. The examiner can normally be reached Monday, Thursday and Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAIXIA ZHANG/Primary Examiner, Art Unit 1723